 

LEGEND OIL AND GAS, LTD. 8-K [logl-8k_102215.htm] 

Exhibit 10.4

ASSIGNMENT OF OIL AND GAS LEASE
AND BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS, that LEGEND OIL AND GAS, LTD, a Colorado
corporation, at 555 Northpoint Center East, Suite 470, Alpharetta, GA 30022,
hereinafter called “Assignor,” for valuable consideration, the receipt of which
is hereby acknowledged, does grant, bargain, sell convey, transfer, assign and
deliver unto HPH Kansas LLC, a Delaware limited liability company, at c/o
Corporation Service Company, 2900 SW Wanamaker Dr., Suite 2014, Topeka, KS
66614, hereinafter called “Assignee” (whether one or more), its successors and
assigns, all of Assignor’s right, title and interest in and to the following:

(A)

Assignor’s leasehold interests in oil, gas, and other minerals, including
working interests, carried working interests, net profits interests, rights of
assignment and reassignment, and all other rights and interests in the oil and
gas leases described on Exhibit “1” (the “Leases”); and

(B)

All overriding royalty interests and production payments; and

(C)

All rights and interests in or derived from unit agreements, orders and
decisions of state and federal regulatory authorities establishing units, joint
operating agreements, enhanced recovery agreements, waterflood agreements,
farmout and farmin agreements, options, drilling agreements, unitization,
pooling and communitization agreements, oil and/or gas sales agreements,
processing agreements, gas gathering and transmission agreements, gas balancing
agreements, salt water disposal and injection agreements, assignments of
operating rights, subleases, and any and all other agreements to the extent they
pertain to the Leases; and

(D)

All rights of way, easements, surface fees, surface leases, servitudes and
franchises insofar as they pertain to the Leases; and

(E)

All permits and licenses of any nature, owned, held, or operated by Assignor in
connection with the Leases; and

(F)

All producing, nonproducing, and shut-in oil and gas wells, salt water disposal
wells, water wells, injection wells, and all other wells on or attributable to
the Leases; and

 

Page 1 of 5

 

 

(G)

All pumping units, pumps, casing, rods, tubing, wellhead equipment, separators,
heater treaters, tanks, pipelines, compressors, dehydrators, gas processing
equipment, gathering lines, flow lines, valves, fittings and all other surface
and downhole equipment, fixtures, related inventory, gathering and treating
facilities, personal property and equipment used in connection with the Leases,
lands or personal property located thereupon and all other interests described
above; and

(H)

All personal property, to include fixtures and improvements, currently located
on the Leases, and used or useable in connection with oil and gas exploration
and production activities.

The Lease and above described interests and property are collectively referred
to as the “Assigned Property.”

ASSIGNMENT TERMS:

1.

SPECIAL WARRANTY. Assignee accepts the Assigned Property with warranty by
Assignor that Assignor is the owner of the Assigned Property which consists of
not less than 100% of the working interest of each Lease representing not less
than the net revenue interest in each Lease set forth in Exhibit “1” together
with an undivided 100% interest in all personal property which is part of the
Assigned Property; and has good and marketable title thereto free and clear of
any encumbrances created by, through or under Assignor or while Assignor was the
owner of the Property.

2.

INDEMNITY. Assignor agrees to indemnify Assignee against any liability, claim,
demand, damage, or cost arising out of failure, prior to the date of this
Assignment, to fulfill the express or implied covenants created by the Lease and
for any cause of action, claim, demand or liability which arose prior to the
Assignor’s execution of this Assignment. Assignee agrees to indemnify Assignor
against any liability, claim, demand, damage, or cost arising out of failure, on
or after the date of this Assignment, to fulfill the express or implied
covenants created by the Lease and for any cause of action, claim, demand or
liability which arose on or after the Assignor’s execution of this Assignment.
Indemnity rights include reasonable attorney fees and litigation costs necessary
to defend any matter covered by either party’s obligation to indemnify.

3.

TRANSFER OF RIGHTS. To the extend transferable, Assignee is hereby granted the
right of full substitution and subrogation in and to any and all rights and
warranties which Assignor has or may have with respect to the Assigned Property
conveyed herein of which Assignor has or may have against any and all preceding
owners, vendors or warrantors. The Assigned Property shall include all right,
title and interest which Assignor may have in and to the Leases or the real
property covered thereby, including but not limited to, lease hold interests,
rights of assignment or reassignment, fee interests, royalties or overriding
royalties, contractual rights, regulatory authorities and permits or licenses,
easements and rights-of-way.

 

Page 2 of 5

 

 

4.

FURTHER ASSURANCES. The parties agree to execute, acknowledge and deliver such
other and further instruments or documents, and to take such other and further
actions as may be reasonably necessary to carry out the provisions of this
Assignment.

5.

EFFECTIVE DATE. This Conveyance shall be effective as of November 1, 2015, at
7:00 a.m., Central Standard Time.

TO HAVE AND TO HOLD the Assigned Property with all and singular the rights,
privileges, and appurtenances thereunto or in any wise belonging to the said
Assignee herein, its successors, personal representatives, administrators,
executors and assigns forever.



Legend Oil and Gas, Ltd.   HPH Kansas LLC                     By:     By:      
      Printed Name: Warren S. Binderman   Printed Name: James Schroeder      
Title: President & CFO   Title: Manager

 

 

 

Acknowledgment for Legend Oil and Gas, Ltd.

STATE OF GEORGIA )     )        ss: COUNTY OF FULTON        )  

 

BE IT REMEMBERED that on this _____ day of _______________, 2015, before me, the
undersigned, a Notary Public, duly commissioned, in and for the county and state
aforesaid, came Warren S. Binderman, President and CFO of Legend Oil and Gas,
Ltd., a Colorado corporation, personally known to me to be such officer, and to
be the same person who executed as such officer the foregoing instrument of
writing on behalf of said corporation, and he duly acknowledged the execution of
the same for himself and for said Legend Oil and Gas, Ltd. for the uses and
purposes therein set forth.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the day and
year last above written.

    Appointment/Commission Expires: Notary Public

 

Page 3 of 5

 

 

Acknowledgment for HPH Kansas LLC

STATE OF GEORGIA )     )        ss: COUNTY OF FULTON        )  

 

BE IT REMEMBERED that on this _____ day of _______________, 2015, before me, the
undersigned, a Notary Public, duly commissioned, in and for the county and state
aforesaid, came James Schroeder, Manager of HPH Kansas LLC, a Delaware limited
liability company, personally known to me to be such officer, and to be the same
person who executed as such officer the foregoing instrument of writing on
behalf of said corporation, and he duly acknowledged the execution of the same
for himself and for said HPH Kansas LLC for the uses and purposes therein set
forth.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the day and
year last above written.

    Appointment/Commission Expires: Notary Public

 

Page 4 of 5

 

 

EXHIBIT “1” TO
ASSIGNMENT OF OIL AND GAS LEASE
AND BILL OF SALE

(1)

Lander Lease:

LESSOR:   Hattie Hamilton and Elsie Wyant LESSEE:   Dave Morgan DATE:   March
11, 1960 RECORDED:   Book 81, Misc., Page 301 PROPERTY:   SE/4, Section 28,
T29S, R15E, Wilson County, Kansas W.I. ASSIGNED:   100% N.R.I. ASSIGNED:  
.7853120

 

(2)

Volunteer Unit:

(a)

The Stewart Lease:

LESSOR:   R.E. Stewart, et ux. LESSEE:   Fredonia Gas Company DATE:   November
8, 1917 RECORDED:   Book 26, Misc., Page 323 PROPERTY:   NW/4, Section 27, T29S,
R15E, Wilson County, Kansas

 

(b)

The VanCamp Lease:

LESSOR:   Joe VanCamp and Patsy VanCamp LESSEE:   Candace L. House DATE:   June
3, 1936 RECORDED:   Book 57, Misc., Page 267 PROPERTY:   T29S, R15E, Wilson
County, Kansas     Section 27: -SW/4 and S/2 SE/4, less tract     Section 34:
-N/2 NW/4 and SW/4 NW/4       -N/2 NE/4 and SE/4 NE/4       -NE/4 SE/4    
Section 35: -SW/4 NW/4 and NW/4 SW/4 W.I. ASSIGNED:   100%  N.R.I. ASSIGNED:  
.7853120

 



Page 5 of 5

 